 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT
 


 
 




MORTGAGE,
LEASEHOLD MORTGAGE,
ASSIGNMENT OF RENTS,
SECURITY AGREEMENT
AND
FIXTURE FINANCING STATEMENT
FROM
DIAMOND JO, LLC (formerly known as Peninsula Gaming Company, LLC)
TO
WELLS FARGO FOOTHILL, INC.,
AS AGENT


 


 
NOTICE:  This Mortgage secures credit in the maximum principal amount of
$35,000,000.  Loans and advances up to this amount, together with interest, are
senior to indebtedness to other creditors under subordinated or subsequently
recorded and filed mortgages and liens.
 
This Mortgage contains an after-acquired property clause.
 


ATL /1012919.2
 
 

--------------------------------------------------------------------------------

 


This Mortgage (this “Shore Mortgage”) is made as of June 16, 2004, by Diamond
Jo, LLC (formerly known as Peninsula Gaming Company, LLC), a Delaware limited
liability company (the “Company”), in favor of Wells Fargo Foothill, Inc., a
California corporation, as agent (“Agent”; Agent, together with its successors
and assigns, is referred to herein as “Mortgagee”) for the Lenders (as defined
in the hereinafter defined Loan Agreement) under that certain Loan and Security
Agreement dated as of June 16, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) among the Company,
The Old Evangeline Downs, L.L.C., a Louisiana limited liability company (“OED,”
together with the Company, collectively, “Borrowers,” and each, a “Borrower),
Mortgagee and Lenders.
 
RECITALS
 
WHEREAS, the Company is the sole owner of (i) a fee simple interest (the “Fee
Simple Interest”) for certain premises located in Dubuque County, Iowa and more
particularly described on Exhibit A attached hereto, and (ii) leasehold
interests (the “Leasehold Interests”) created under leases with respect to
certain premises located in Dubuque County, Iowa and more particularly described
on Exhibit B attached hereto (collectively, the “Leases”) (such Leasehold
Interests and Fee Simple Interest are hereinafter referred to as the “Real
Property”); and
 
WHEREAS, pursuant to the Loan Agreement, Lenders have agreed to loan Borrowers
the maximum principal amount of $51,000,000, subject to the terms and conditions
in the Loan Agreement and maturing on June 15, 2008.  The Loan Agreement
provides that to secure performance by Borrowers of their obligations under the
Loan Agreement, the Company will execute and deliver this Shore Mortgage to
Mortgagee for the benefit of the Lender Group (as defined in the Loan
Agreement).  The Loan Agreement, this Shore Mortgage, the other Loan Documents
(as defined in the Loan Agreement) and any other document referred to in or made
with reference to the Loan Documents are hereby incorporated by reference, and
are sometimes collectively referred to as “Transaction Documents.”
 
GRANTING CLAUSES
 
NOW, THEREFORE, in consideration of ten dollars and other good and valuable
consideration, the receipt of and sufficiency of which are hereby acknowledged,
and to secure
 
(i) the payment when due of indebtedness evidenced by the Loan Agreement in the
maximum principal sum of $35,000,000, bearing interest as set forth in the Loan
Agreement and maturing on June ___, 2008, such date being the “Maturity Date,”
including, without limitation, all accrued and unpaid interest thereon, and
premiums and penalties, if any, thereon, including late payment charges and
Additional Interest (as defined in Section 5.2 hereof),
 
(ii) all other sums that may or shall become due hereunder, in connection with
the Loan Agreement or under the other Transaction Documents, including the costs
and expenses of enforcing any provision of any of the foregoing documents,
 
(iii) the reimbursement to Mortgagee of all monies which may be advanced as
herein provided and of any and all costs and expenses (including reasonable
attorneys’ fees and
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


(iv) expenses) incurred or paid on account of any litigation at law or in equity
that may arise in respect of this Shore Mortgage or the obligations secured
hereby or the lands and premises and other property herein mentioned or in
obtaining possession of said lands and premises and other property after any
sale that may be made as hereinafter provided,
 
(v) the payment by the Company to Mortgagee of all sums, if any, as may be duly
expended or advanced by Mortgagee in the performance of any obligation of the
Company as provided hereunder,
 
(vi) the payment of any and all other indebtedness that this Shore Mortgage by
its terms secures and
 
(vii) the performance and observance of the covenants, agreements and
obligations of Borrowers contained herein and in the other Transaction Documents
 
(all obligations and sums included in the foregoing clauses (i), (ii), (iii),
(iv), (v) and (vi) being hereinafter collectively referred to as the “Secured
Obligations”), and in order to charge with such performance and with such
payments said lands and premises and other property hereinafter described and
the rents, revenues, issues, income and profits thereof, the Company does hereby
mortgage, affect, hypothecate, to inure to the use and benefit of Mortgagee and
its successors and assigns, for the benefit of the Lender Group, all right,
title and interest of the Company now or hereafter owned or leased, in, to or
under, or derived from each and all of the following properties, estates,
rights, titles and interests (collectively, the “Mortgaged Property”):
 
(a) the Real Property and all tenements, hereditaments, appurtenances, estates
and rights in and to any of the Real Property and all component parts of the
Real Property, including, without limitation, all of the Company’s right, title
and interest as tenant under the Leases;
 
(b) all buildings, improvements and other structures now or hereafter located on
any of the Real Property (the “Improvements”);
 
(c) all of the Company’s right, title and interest in and to all servitudes,
easements, rights-of-way, gores of land, streets, ways, alleys, passages, sewer
rights, waters, water courses, water rights and powers, and all estates, rights,
title, interests, privileges, liberties, prescriptions, advantages and
appurtenances of any nature whatsoever, in any way belonging, relating or
pertaining to any of the Real Property or the Improvements;
 
(d) all of the Company’s right, title and interest in and to any right to
purchase, or to use and occupy, any land adjacent to any of the Real Property
and any land lying in the bed of any street, road or avenue, opened or proposed,
in front of or adjoining any of the Real Property;
 
(e) all of the Company’s right, title and interest, to all machinery, apparatus,
equipment, fittings, fixtures and other property of every kind and nature
whatsoever now or hereafter located upon any of the Real Property or the
Improvements, and all component parts of any building or other construction
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


(f) located on any of the Real Property or appurtenances thereto, and used in
connection with the operation and occupancy of any of the Real Property or the
Improvements, and all building equipment, material and supplies of any nature
whatsoever now or hereafter located in or upon any of the Real Property or the
Improvements, including, without limitation, all metals, lumber and lumber
products, bricks, stones, building blocks, sand, cement, roofing materials,
paint, doors, windows, hardware, wires, wiring and other building materials and
any building equipment, materials and supplies obtained for use in connection
with any of the Real Property or the Improvements and all additions,
replacements, modifications and alterations of any of the foregoing, including,
but without limiting the generality of the foregoing, all heating, lighting
incinerating and power equipment, engines, pipes, tanks, motors, conduits,
switchboards, plumbing, lifting, cleaning, fire prevention, fire extinguishing,
refrigerating, ventilating and communications apparatus, air cooling and air
conditioning apparatus, elevators, ducts and compressors and all other equipment
and fixtures (collectively, the “Fixtures”).  The Company acknowledges that all
Fixtures are part and parcel of the real estate and appropriated to the use of
the real estate and, whether or not affixed or annexed to the Improvements,
shall for the purpose of this Shore Mortgage be deemed conclusively to be real
estate and mortgaged hereby;
 
(g) all of the Company’s right, title and interest to all plans and
specifications for the Real Property and the Improvements, all contracts with
architects and engineers responsible for the design of the Improvements, the
preparation or evaluation of any of such plans and specifications or the
supervision of the construction of any of the Improvements, all contracts to
which the Company is now or hereafter a party providing for the connection
therewith or the furnishing or installation of any Fixtures or other personal
property in connection therewith, all contracts to which the Company is now or
hereafter a party providing for the management of the construction of any of the
Improvements, all rights of the Company as a third party beneficiary under all
contracts and subcontracts pertaining to the Real Property or the Improvements
as to which the Company is not a party, all payment and performance bonds
relating to the Real Property or the Improvements and all other contracts and
agreements related to the design, management, construction, equipping and
development of the Real Property or the Improvements (collectively, the
“Construction Documents”);
 
(h) all of the Company’s right, title and interest to all awards or payments,
and any interest paid or payable with respect thereto, that may be made with
respect to all or any portion of the Real Property, the Improvements or the
Fixtures, whether from the exercise of right of condemnation, eminent domain or
similar proceedings (including any transfer made in lieu of the exercise of said
right), or from any taking for public use, or for any other injury to or
decrease in the value of all or any portion of the Real Property, the
Improvements or the Fixtures, or as a result of the exercise by any governmental
authority of any right or option to purchase any of the Real Property, all of
the foregoing to be held,
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


(i) applied and paid in accordance with the provisions of this Shore Mortgage
(collectively, the “Eminent Domain Awards”);
 
(j) all of the Company’s right, title and interest to all proceeds of, and any
unearned premiums on, any insurance policies covering all or any portion of the
Real Property, the Improvements or the Rents (as hereinafter defined),
including, without limitation, the right to receive and apply the proceeds of
any insurance, judgments, or settlements made in lieu thereof, for damage to all
or any portion of the Real Property or the Improvements and any interest
actually paid with respect thereto, all of the foregoing to be held, applied and
paid in accordance with the provisions of this Shore Mortgage (collectively, the
“Insurance Proceeds”);
 
(k) all of the Company’s right, title and interest as lessor or landlord to all
leases and other agreements affecting the use or occupancy of any of the Real
Property or the Improvements now in effect or hereafter entered into (including,
without limitation, subleases (including subleases of the Leases, licenses,
concessions, tenancies and other occupancy agreements covering or encumbering
all or any portion of the Real Property or the Improvements), but excluding any
licenses and permits to the extent not assignable under applicable law,
including without limitation, liquor and gaming licenses, together with any
modifications, extensions or renewals of the same (collectively, excluding the
Leases, the “Space Leases”) and the rents, revenues, issues, income, products
and profits of the Real Property and the Improvements, including, without
limitation, any security deposits or other funds deposited with the Company
pursuant to the Space Leases (collectively, the “Rents”), together with any
guarantees of the Space Leases or Rents delivered to the Company from time to
time, and any modifications, extensions and renewals of any such guarantees,
together with the right, but not the obligation, to exercise options, to give
consents and to collect, receive and receipt for the Rents and apply the Rents
to the payment of the Secured Obligations and to demand, sue for and recover the
Rents (when due and payable), subject to a license in favor of the Company in
respect thereof prior to the occurrence of an Event of Default (as defined in
Section 5.1 hereof); and
 
(l) any and all other, further or additional rights, title, estates and
interests of the Company in and to any of the Real Property or the Improvements
or the Fixtures, and all renewals, substitutions and replacements of and all
additions and appurtenances to any of the Real Property or the Improvements or
the Fixtures or constructed, assembled or placed on any of the Real Property or
the Improvements, and all conversions of the assemblage, placement or
conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by the Company, shall become
subject to the lien of this Shore Mortgage as fully and completely, and with the
same effect, as though now owned by the Company, the Company expressly agreeing
that if the Company shall at any time acquire any other right, title, estate or
interest in and to any of the Real Property, the Improvements or the Fixtures,
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


(m) the lien of this Shore Mortgage shall automatically attach to and encumber
such other right, title, estate or interest as a first lien thereon.
 
AND, as additional security, the Company hereby grants to Mortgagee, for the
benefit of the Lender Group, a continuing security interest in (a) the Fixtures,
(b) the Construction Documents, (c) the Insurance Proceeds, (d) the Eminent
Domain Awards, (e) the Space Leases, (f) the Rents, (g) all proceeds of the
foregoing and (h) all proceeds of any of the Real Property and the Improvements
(collectively, the “Security Interests Property”) and this Shore Mortgage shall
be effective as a security agreement pursuant to the Uniform Commercial Code as
enacted and in effect in the state in which any of the Real Property is located
(the “Code”).
 
HABENDUM
 
TO HAVE AND TO HOLD the Mortgaged Property, the rights and privileges hereby
conveyed or assigned, or intended so to be, unto Mortgagee and its successors
and assigns, for the benefit of the Lender Group, forever for the uses and
purposes and subject to the terms and conditions herein set forth.
 
SUBJECT, HOWEVER,  to Permitted Liens (as defined in the Loan Agreement).
 
NOTWITHSTANDING ANYTHING IN THIS SHORE MORTGAGE TO THE CONTRARY, the Secured
Obligations shall not include the FF&E Obligations (as defined in the Loan
Agreement).
 
PROVIDED NEVERTHELESS, should Borrowers pay and perform all the Secured
Obligations in accordance with the Loan Agreement and the Security Documents,
then these presents will be of no further force and effect, and this Shore
Mortgage shall be satisfied by Mortgagee, at the expense of the Company.
 
The Company FURTHER agrees as follows:
 
ARTICLE I
 
COVENANTS
 
Section 1.1                       Performance of Obligations.  The Company shall
pay and perform the Secured Obligations.  Time is of the essence hereof.
 
Section 1.2                       Further Assurances.  If Mortgagee requests in
its Permitted Discretion, the Company shall sign and deliver and cause to be
recorded as Mortgagee shall direct any further mortgages, instruments of further
assurance, certificates and other documents as Mortgagee may consider reasonably
necessary or desirable in order to perform, perfect, continue, and preserve the
obligations of the Company under the Transaction Documents.  The Company further
agrees to pay to Mortgagee, upon demand, all costs and expenses incurred by
Mortgagee in connection with the preparation, execution, recording, filing and
refiling of any such documents, including attorneys’ fees that are reasonable
and title opinion or title insurance costs.
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


Operation and Maintenance; Compliance with Laws.  The Company shall cause the
Mortgaged Property to be maintained in good working order and condition,
ordinary wear and tear excepted, and the Company shall make all necessary
repairs, renewals, replacements, additions, betterments and improvements
thereto, as shall be reasonably necessary for the proper conduct of the business
of the Company.  The Company shall comply or cause compliance with all laws,
ordinances and regulations of any governmental authority with reference to the
Mortgaged Property and the manner of using or operating the same, including any
Environmental Laws or Regulations and Accessibility Regulations, as hereafter
defined, and with any restrictive covenants affecting the title to the Mortgaged
Property, and with the terms of all insurance policies relating to the Mortgaged
Property, except where the non-compliance with which, individually or in the
aggregate, would not result in and reasonably could not be expected to result in
a Material Adverse Change (as defined in the Loan Agreement).
 
Section 1.3                       Payment of Utilities, Impositions, Liens.  The
Company shall pay or cause to be paid when due all charges or fees for utilities
and services supplied to the Mortgaged Property. The Company, at least five (5)
days before any penalty attaches thereto, shall pay and discharge, or cause to
be paid and discharged, all taxes, assessments and governmental charges or
levies (collectively, “Impositions”) imposed upon or against it, its income or
profits, the Mortgaged Property or rents therefrom, or upon or against the
Secured Obligations, or upon or against the interest of Mortgagee in the
Mortgaged Property or the Secured Obligations, except Impositions measured by
the income of Mortgagee or unless the subject of a Permitted Protest (as defined
in the Loan Agreement). The Company shall provide evidence of such payment at
Mortgagee’s request.  This Shore Mortgage is and shall be maintained by the
Company as a valid first mortgage lien and first security interest in the
Mortgaged Property, subject only to the Permitted Liens (as defined in the Loan
Agreement).  Except as otherwise provided in the Loan Agreement, the Company
shall not, directly or indirectly, create or suffer, or permit to be created or
suffered, against the Mortgaged Property or any part thereof, and the Company
will promptly discharge any Lien (as defined in the Loan Agreement) or other
Imposition that may affect the Mortgaged Property or any part thereof, or any
interest therein, except the Permitted Liens.  If any Lien not permitted
hereunder is filed, the Company will cause the same to be discharged promptly by
payment or bonding or otherwise to the satisfaction of Mortgagee and will
exhibit to Mortgagee evidence of payment, discharge, bonding or other
disposition satisfactory to Mortgagee.
 
Section 1.4                       Intentionally omitted.
 
Section 1.5                       Insurance.
 
(a) The Company shall maintain insurance on the Mortgaged Property as specified
in Section 6.8 of the Loan Agreement.
 
(b) Subject to the provisions of Section 3.1 hereof, nothing contained in this
Section or elsewhere in this Shore Mortgage shall relieve the Company of its
duty to maintain, repair, replace or restore the Improvements or the Fixtures or
rebuild the Improvements, from time to time, in accordance with the applicable
provisions of the Transaction Documents, and nothing in this Section or
elsewhere in this Shore Mortgage shall relieve the Company of its duty to pay
the Secured Obligations, which shall be absolute, regardless of the occurrence
of damange to or destruction of or condemnation of all or any portion of the
Mortgaged Property.
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 
 
 
Section 1.6                       Books and Records; Financial Information.  The
Company shall (i) keep complete and accurate books and records with respect to
the Mortgaged Property; (ii) permit Mortgagee to inspect such books and records
during normal business hours and make copies thereof at Mortgagee’s expense; and
(iii) provide Mortgagee such information as is required by Section 6.3 of the
Loan Agreement.
 
Section 1.7                       Mortgage, Sale, Lease of the Mortgaged
Property.
 
(a) The Company will not, now or in the future, mortgage, pledge or encumber or
place any Lien or encumbrance (or permit the same to exist) on the Mortgaged
Property, or any part thereof, without the prior written consent of Mortgagee,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness (as defined in the Loan
Agreement) is refinanced, renewed, or extended under Section 7.1(f) of the Loan
Agreement and so long as the replacement Liens only encumber those assets that
secured the refinanced, renewed or extended Indebtedness.
 
(b) The Company shall not sell, convey, transfer or otherwise alienate in any
manner, whether directly or indirectly, any right, title or interest in the
Mortgaged Property, or any part thereof, without obtaining in each such instance
the prior written consent of Mortgagee, such consent not to be unreasonably
withheld, except as expressly permitted under the Loan Agreement.
 
(c) Except as otherwise expressly permitted under the Transaction Documents or
as otherwise expressly permitted hereunder, the Company shall not, without
Mortgagee’s prior consent, which consent will not be unreasonably withheld,
enter into any agreement with or conveyance to any other person or entity
permitting the use of any excess development rights that might otherwise be used
by the Company in expanding, altering, reconstructing, replacing or otherwise
improving the Improvements or making any other improvements on the Mortgaged
Property, or otherwise permit or suffer any change of the zoning of the
Mortgaged Property or the use that may be made thereof.
 
Section 1.8                       Environmental - ADA.  The Company agrees:
 
(a) Except for substances normally used for maintenance or operation of the
Mortgaged Property which are used, stored and disposed of in accordance with all
applicable Environmental Regulations, the Company shall not, nor shall it permit
others to, place, store, locate, generate, produce, create, process, treat,
handle, transport, incorporate, discharge, emit, spill, release, deposit or
dispose of any Hazardous Substance in, upon, under, over or from the Mortgaged
Property.  The Company shall cause all Hazardous Substances found on or under
the Mortgaged Property, which are not permitted under the foregoing sentence,
and which exist in quantities which violate applicable Environmental Laws or
Regulations, to be properly removed therefrom and properly disposed of at the
Company’s cost and expense. The Company shall not install or permit to be
installed any underground storage tank on or under the Mortgaged Property. If
Mortgagee shall reasonably request, the Company shall at its cost obtain and
deliver to Mortgagee an environmental review, audit, assessment and/or report
relating to the Mortgaged Property, or shall have any previously delivered
materials updated and/or amplified, in each case by an engineer or scientist
acceptable to Mortgagee; provided, however, that so long as no Default or Event
of Default has occurred and is continuing, the Company shall not be required to
obtain and deliver to Mortgagee such environmental review, audit, assessment
and/or report relating to the Mortgaged Property or have any previously
delivered materials updated and/or amplified more frequently than once per
calendar year.
 


 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 
 
 
(b) the Company shall comply in all material respects with all Accessibility
Regulations which are applicable to the Mortgaged Property.  If Mortgagee shall
reasonably request, the Company shall at its cost obtain and deliver to
Mortgagee an Accessibility Regulation compliance report relating to the
Mortgaged Property, or shall have any previously delivered materials updated
and/or amplified, in each case by a qualified consultant acceptable to
Mortgagee; provided, however, that so long as no Default or Event of Default has
occurred and is continuing, Borrower shall not be required to obtain and deliver
to Mortgagee such Accessibility Regulation compliance report relating to the
Mortgaged Property or have any previously delivered materials updated and/or
amplified more frequently than once per calendar year.
 
(c) the Company shall, promptly within 10 days after obtaining actual knowledge
thereof, give notice to Mortgagee of:  (i) any activity in violation of any
applicable Environmental Laws or Regulations relating to the Mortgaged Property;
(ii) any governmental or regulatory actions instituted or threatened under any
Environmental Laws or Regulations or any Accessibility Regulations affecting the
Mortgaged Property; (iii) all claims made or threatened by any third party
against the Mortgaged Property relating to any Hazardous Substance or a
violation of any Environmental Laws or Regulations or any Accessibility
Regulations; and (iv) any discovery by the Company of any occurrence or
condition on or under the Mortgaged Property or on or under any real property
adjoining or in the vicinity of the Mortgaged Property which could subject the
Company, Mortgagee or the Mortgaged Property to a claim under any Environmental
Laws or Regulations or Accessibility Regulations which reasonably could be
expected to result in a Material Adverse Change (as defined in the Loan
Agreement).  Any such notice shall include copies of any written materials
received by the Company.
 
(d) Any investigation, remedial or corrective action taken with respect to the
Mortgaged Property shall be done under the supervision of a qualified
consultant, engineer or scientist acceptable to Mortgagee who shall, at the
Company’s cost and at the completion of such investigation or action, provide a
written report of such investigation or action to Mortgagee.
 
(e) If the Mortgaged Property has, or is suspected to have, asbestos or asbestos
containing materials (“ACM”) which, due to its condition, location and/or
planned building renovation or demolition, is recommended to be abated by
repair, encapsulation, removal or other action, the Company shall promptly carry
out the recommended abatement action.  If the recommended abatement includes
removal of ACM, the Company shall cause the same to be removed and disposed of
offsite by a licensed and experienced asbestos removal contractor, all in
accordance with Environmental Laws or Regulations. Upon completion of the
recommended abatement action, the Company shall deliver to Mortgagee a
certificate, signed by an officer of the Company and the consultant overseeing
the abatement action, certifying to Mortgagee that the work has been completed
in material compliance with all applicable laws, ordinances, codes and
regulations (including, without limitation, those regarding notification,
removal and disposal) and that no airborne fibers beyond permissible exposure
limits remain on site. The Company shall maintain and keep in effect at all
times an Operations and Maintenance Program (as contemplated by Environmental
Protection Agency guidance document entitled “Managing Asbestos In Place: A
Building Owner’s Guide to Operations and Maintenance Programs for
Asbestos–Containing Materials”) for managing in place any ACM in the Mortgaged
Property. The Company shall deliver a complete copy of such Operations and
Maintenance Program to Mortgagee and certify to Mortgagee that such Program is
in place and in effect.
 


 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


 
(f) After the occurrence and during the continuance of an Event of Default, or
if at any time there is a reasonable basis to believe that a violation of
Environmental Laws or Regulations may have occurred on the Mortgaged Property,
Mortgagee shall have the right, after ten (10) days’ prior written notice to the
Company, to have an environmental review, audit, assessment, testing program
and/or report with respect to the Mortgaged Property performed or prepared by an
environmental engineering firm selected by Mortgagee.  The Company shall
reimburse Mortgagee for the cost incurred for each such action within ten (10)
days following demand therefor by Mortgagee.  The amount shall accrue interest
at the Additional Interest Rate (as defined in Section 5.2) from and including
the date of disbursement by Mortgagee through the date of payment by the
Company.
 
For purposes of this Shore Mortgage, the following definitions shall apply:
 
“Environmental Laws or Regulations” means and includes the Federal Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA” or the Federal
Superfund Act) as amended by the Superfund Amendments and Reauthorization Act of
1986 (“SARA”), 42 U.S.C. §§ 9601 et seq.; the Federal Resource Conservation and
Recovery Act of 1976 (“RCRA”), 42 U.S.C. §§ 6901 et seq.; Chapter 455B of the
Iowa Code; the Clean Water Act, 33 U.S.C. §§ 1321 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C.
§ 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the
extent it regulates occupational exposure to Hazardous Substances); and the
Clean Air Act, 42 U.S.C. §§ 7401 et seq., all as the same may be from time to
time amended, and any other federal, state, county, municipal, local or other
statute, code, law, ordinance, regulation, requirement or rule which may relate
to or deal with human health or the environment, including, without limitation,
all regulations promulgated by a regulatory body pursuant to any such statute,
code, law or ordinance.
 
“Hazardous Substances” means asbestos, asbestos containing materials, urea
formaldehyde, polychlorinated biphenyls, nuclear fuel or materials, chemical
waste, radioactive materials, explosives, known carcinogens, petroleum products
including but not limited to crude oil or any fraction thereof, natural gas,
natural gas liquids, gasoline or synthetic gas, and any other waste, material,
substance, pollutant or contaminant which would subject the owner of the
Mortgaged Property to any damages, penalties, liabilities, or obligations under
any applicable Environmental Laws or Regulations.
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


“Accessibility Regulations” means any law ordinance or regulation relating to
accessibility of facility or property for disabled, handicapped and/or
physically challenged persons, including, without limitation, the Americans With
Disabilities Act of 1991, as amended.
 
Section 1.9                       The Leases.  With respect to each Lease, the
Company hereby covenants and agrees that:
 
(a) The Company will promptly pay when due and payable the rentals, additional
rents and other charges mentioned in and payable under the Lease within the
grace and cure periods provided in the Lease, unless such payments are the
subject of a Permitted Protest (as defined in the Loan Agreement).
 
(b) The Company will promptly perform and observe all of the terms, covenants
and conditions required to be performed and observed by the Company, as lessee
under the Lease, within the grace and cure periods provided in the Lease, and
will do all things reasonably necessary to preserve and to keep unimpaired its
rights under the Lease.  The Company will enforce or cause to be enforced the
obligations of the lessor under the Lease, to the end that the Company may enjoy
all of the material rights granted to it as lessee under the Lease.
 
(c) The Company will promptly notify Mortgagee of any material default by the
Company in the performance or observance of any of the terms, covenants or
conditions on the part of the Company to be performed or observed under the
Lease.
 
(d) The Company will (i) promptly notify Mortgagee of the receipt by the Company
of any notice from the lessor under the Lease of a default by the Company in the
performance or observance of any of the terms, covenants or conditions on the
part of the Company to be performed or observed under the Lease, (ii) promptly
notify Mortgagee of the receipt by the Company of any notice from the lessor
under the Lease to the Company of termination of the Lease pursuant to the
provisions thereof and (iii) promptly cause a copy of each such notice received
by the Company from the lessor under the Lease to be delivered to Mortgagee.
 
(e) Except as otherwise expressly permitted under the Transaction Documents or
as otherwise expressly permitted hereunder, the Company will not, without the
prior consent of Mortgagee (i) terminate, cancel, modify, supplement or
surrender or suffer or permit any termination, modification or surrender of the
Lease, (ii) fail or refuse to take timely and appropriate action to renew the
Lease pursuant to the applicable provisions thereof, (iii) consent or refuse to
consent to any action taken or to be taken by the lessor or anyone else under
the Lease, the result of which would materially diminish or impair the security
of this Shore Mortgage (as determined by Mortgagee in its Permitted Discretion
(as defined in the Loan Agreement)), (iv) further encumber the Leasehold
Interests, notwithstanding any such right given to the Company under the Lease,
or (v)
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


 
(f) Supplementing the provisions of subparagraph (e) above, if the Lease is
rejected or disaffirmed by the lessor thereunder (or by any receiver, trustee,
custodian or other party who succeeds to the rights of such lessor, such
receiver, trustee, custodian or other party being collectively, the “acting
lessor”) pursuant to any bankruptcy, insolvency, reorganization, moratorium or
similar law (any such law hereinafter collectively referred to as a “Bankruptcy
Law”), the Company covenants that it will not elect to treat the Lease as
terminated under 11 U.S.C. §365(h) or any similar or successor law or right, and
hereby assigns to Mortgagee the sole and exclusive right to make or refrain from
making any such election, and the Company agrees that any such election, if made
by the Company, shall be void and of no force or effect.
 
(g) If the lessor or acting lessor under the Lease rejects or disaffirms the
Lease pursuant to any Bankruptcy Law and Mortgagee elects to have the Company
remain in possession under any legal right the Company may have to occupy the
premises leased pursuant to the Lease, then (i) the Company shall remain in such
possession and shall perform all acts necessary for the Company to retain its
right to remain in such possession for the unexpired term of the Lease
(including all renewals thereof) whether such acts are required under the then
existing terms and provisions of the Lease or otherwise, and (ii) all of the
terms and provisions of this Shore Mortgage and the lien created hereby shall
remain in full force and effect and shall be extended automatically to such
possession, occupancy and interest of the Company.
 
(h) The Company will from time to time, after demand of Mortgagee, use
reasonable efforts to obtain and deliver to Mortgagee a written statement from
the lessor under the Lease, duly acknowledged, and certifying to Mortgagee, (i)
that the Lease is then in full force and effect and has not been modified (or,
if modified, setting forth all modifications), (ii) the date to which the rent,
additional rent and other charges thereunder have been paid, (iii) whether or
not, to the best knowledge of lessor under the Lease, the Company is in default
under the Lease, and, if the Company is in default, the specific nature of all
such defaults and (iv) as to any other matters reasonably requested by Mortgagee
and reasonably related to the Lease.
 
(i) For the period from and after the Closing Date up to the date that is 30
days after the Closing Date, the Company shall exercise its commercially
reasonable efforts to obtain an original Nondisturbance and Attornment Agreement
from the City of Dubuque, Iowa, from the Dubuque Racing Association, and from
the holder of any mortgage encumbering the real property affected by the
Leasehold Interest, in a form previously agreed to by Mortgagee.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
The Company makes the following representations and warranties:
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


Existence and Powers. The Company is a limited liability company duly created
and validly existing and in good standing under the laws of the State of
Delaware.  The Company has the power to own its property and to carry on its
business and to execute and perform the Transaction Documents.  The Company has
obtained all material licenses and permits necessary to conduct its business in
the manner presently conducted.
 
Section 2.1                       Ownership, Liens, Compliance with Laws.  The
Company owns the Mortgaged Property free from all Liens and encumbrances except
for the Permitted Liens and except for defects in title that do not interfere in
any material respect with its ability to conduct its business or to utilize the
Mortgaged Property for its intended purpose.  All applicable zoning and
environmental, land use, subdivision, building, fire, safety or health laws,
ordinances and regulations affecting the Mortgaged Property permit the current
use and occupancy thereof, and the Company has obtained all necessary consents,
permits and licenses required for such use.  The Company will comply with and
satisfy all applicable formalities and provisions of the laws and regulations of
the United States of America and the laws of the State of Iowa in order to
perfect, establish and maintain this Shore Mortgage, and any supplement or
amendment hereto.
 
Section 2.2                       Authority, Consents.  The execution, delivery
and performance of the Transaction Documents have been duly authorized by all
necessary action of the Company.  Except for consents and approvals previously
obtained, no consent or approval of, or exemption by, any person or entity,
governmental or private, is required to authorize the execution, delivery and
performance of the Transaction Documents or the validity thereof.
 
Section 2.3                       Binding Agreement.  The Transaction Documents
are the valid and legally binding obligations of the Company enforceable against
the Company in accordance with their respective terms, except to the extent
limited by equitable principles or bankruptcy, insolvency or similar laws
affecting the rights of creditors generally.
 
Section 2.4                       No Conflict, Default.  The execution, delivery
and performance by the Company of the Transaction Documents will not violate or
cause default under or permit acceleration of any material agreement to which
the Company is a party or by which it or the Mortgaged Property is bound.  To
the Company’s best knowledge, it is not in default (beyond any applicable grace
period) in the performance of any agreement, order, writ, injunction, decree or
demand to which it is a party or by which it is bound.
 
Section 2.5                       Litigation.  Except as otherwise disclosed in
the Loan Agreement, there is no litigation, arbitration or other proceeding in
process or to the Company’s best knowledge pending or threatened against the
Mortgaged Property or the Company except for (a) matters that are fully covered
by insurance (subject to customary deductibles), and (b) matters arising after
the date hereof that if decided adversely to the Company, reasonably could not
be expected to have a materially adverse effect on the ability of the Company to
fulfill its obligations under the Transaction Documents or on the condition,
financial or otherwise, of the Company’s business, properties or assets.
 
Section 2.6                       Use.  The Mortgaged Property is not homestead
property nor is it agricultural property in agricultural use.
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 
 
             

              Section 2.8.                      Utilities.  The Mortgaged
Property is serviced by all necessary public utilities, and all such utilities
are operational and have sufficient capacity.
 
Section 2.9                       Environmental.  To the Company’s best
knowledge, except as set forth in the Loan Agreement and except with respect to
any other matters that individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Change (as defined in the Loan
Agreement):
 
(a) There is not located on, in, about, or under the Mortgaged Property any
Hazardous Substances except for Hazardous Substances of the type ordinarily
used, stored, or manufactured  in connection with the ownership or operation of
the Mortgaged Property as it is presently operated and such existing Hazardous
Substances have been used, stored and manufactured in compliance with all
Environmental Laws or Regulations.
 
(b) The Mortgaged Property is not presently used, and has not in the past been
used as a landfill, dump, disposal facility, gasoline station or for the
storage, generation, production, manufacture, processing, treatment, disposal,
handling, transportation, or deposit of any Hazardous Substances, where such
production, storage, generation, manufacturing, processing, treatment, disposal,
handling, transportation or deposit was in violation, in any material respect,
of applicable Environmental Law.
 
(c) There has not in the past been, and no present threat now exists of, a
spill, discharge, emission or release of a Hazardous Substance in, upon, under,
over or from the Mortgaged Property or from any other property which would have
an impact on the Mortgaged Property.
 
(d) There are no past or present investigations, administrative proceedings,
litigation, regulatory hearings or other action completed, proposed, threatened
or pending, alleging noncompliance with or violation of any Environmental Laws
or Regulations respecting the Mortgaged Property, or relating to any required
environmental permits covering the Mortgaged Property.
 
(e) The Company has disclosed to Mortgagee all reports and investigations
commissioned by the Company and relating to Hazardous Substances and the Land
and the Improvements.
 
(f) There are not now, nor have there ever been, any above ground or underground
storage tanks located in or under the Mortgaged Property.   There are no wells
on or under the Mortgaged Property.
 
Section 2.10                       First Mortgage Lien.  This Shore Mortgage
constitutes a valid mortgage and, upon proper recording hereof, will constitute
a valid and perfected first priority mortgage lien, and security interest in the
Mortgaged Property (subject only to the Permitted Liens and any mortgage filed
pursuant to the provisions of the Intercreditor Agreement (as defined in the
Loan Agreement)), and there are no defenses or offsets to the Company’s
obligations pursuant to this Shore Mortgage or the other Transaction Documents,
including without limitation, the Company's applicable obligations to pay and
perform the Secured Obligations.
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


 
 
Section 2.11                       Tax Liens; Bankruptcy.  There are no federal,
state or local tax claims or liens assessed or filed against the Company or the
Mortgaged Property for taxes which are due and payable, unsatisfied of record or
docketed in any court of the state in which the Real Property is located or in
any other court located in the United States, and no petition in bankruptcy has
ever been filed by the Company, or, to the Company’s knowledge, against the
Company, and the Company has never made any assignment for the benefit of
creditors or taken advantage of any insolvency act or any act for the benefit of
debtors.
 
Section 2.12                       Damage; Eminent Domain Proceedings.  The
Mortgaged Property has not been damaged or destroyed by fire or other casualty,
and no condemnation or eminent domain proceedings have been commenced and none
are pending with respect to the Mortgaged Property, and, to the Company’s best
knowledge, no such condemnation or eminent domain proceedings are about to be
commenced.
 
Section 2.13                       Leases.  The Leases material to the business
of the Company are now valid and subsisting leases and are in full force and
effect in accordance with the terms thereof and have not been modified, and all
of the rental, additional rental and other charges payable under the Leases
prior to the execution hereof have been paid, and all of the material terms,
conditions and agreements contained in the Leases have been performed by the
Company, and no material default exists under any of the Leases.  This Shore
Mortgage is lawfully executed and delivered in conformity with the Leases and is
and will be kept a valid first priority lien on and collateral assignment of the
interest of the Company therein.
 
ARTICLE III
 
CASUALTY–CONDEMNATION
 
Section 3.1                       Damage or Destruction.  During the period the
indebtedness remains outstanding, in the event that the Real Property, the
Improvements, or the Fixtures shall be damaged or destroyed in whole or in part,
by fire or other casualty covered by insurance, the Company shall give prompt
written notice thereof to Mortgagee.  At such time as such damage, destruction
or casualty shall occur, the Insurance Proceeds shall be payable to Mortgagee
and applied in accordance with Sections 2.4(b)(i) and 6.8(b) of the Loan
Agreement, as applicable.  Upon the occurrence of an Event of Default which has
not been waived in writing by Mortgagee, Mortgagee shall have the right to apply
such Insurance Proceeds in accordance with Section 2.4(b)(i) of the Loan
Agreement.
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


Condemnation.
      
(a) During the period the indebtedness remains outstanding, in the event that
the Mortgaged Property, or any part thereof, shall be taken in condemnation
proceedings or by exercise of the right of eminent domain, or by conveyance in
lieu of condemnation, or as a result of the exercise by any governmental
authority of any right or option to purchase (hereinafter collectively called
“Proceedings”), Mortgagee shall have the right to participate in any such
Proceedings at the Company’s expense, including reasonable attorneys’ fees and
disbursements, and any Eminent Domain Awards that may be made or any proceeds
thereof shall be deposited with Mortgagee and held in trust by Mortgagee and
distributed in the manner herein set forth.  The parties agree to execute any
and all further documents that may be required in order to facilitate collection
of any Eminent Domain Award and the making of any such deposit.
 
(b) During the period the indebtedness remains outstanding, if there occurs a
Proceeding, any Eminent Domain Awards payable in connection therewith shall be
payable to Mortgagee and applied in accordance with Section 6.8(b) of the Loan
Agreement.
 
(c) Upon the occurrence of an Event of Default which has not been waived in
writing by Mortgagee, Mortgagee shall have the right to apply such Eminent
Domain Awards in accordance with Section 2.4(b)(i) of the Loan Agreement.
 
ARTICLE IV
 
LEASES AND RENTS
 
Section 4.1                       Space Leases, Rents and Cash Collateral.
 
(a) As additional collateral security for payment of the Secured Obligations,
and as cumulative of any and all rights and remedies herein provided, the
Company hereby bargains, sells, transfers, assigns and sets over to Mortgagee,
for the benefit of the Lender Group, any and all Space Leases and Rents and any
and all cash collateral to be derived from the Mortgaged Property, or the use
and occupation thereof, or under any contract or bond relating to the
construction or reconstruction of the Mortgaged Property, including all Rents,
royalties, revenues rights, deposits (including security deposits) and benefits
accruing to the Company under all Space Leases, and the right to receive the
same and apply them against the Secured Obligations or against the Company’s
other obligations hereunder or Borrowers’ obligations under the Transaction
Documents, together with all Space Leases, contracts, bonds, leases and other
documents evidencing the same now or hereafter in effect and all right of the
Company thereunder.  Nothing contained in the preceding sentence shall be
construed to bind Mortgagee to the performance of any of the provisions of any
such Space Lease, contract, bond, lease or other documents or otherwise impose
any obligation upon Mortgagee, except that Mortgagee shall be accountable for
any money actually received pursuant to such assignment to the extent of its
disposition thereof in a manner inconsistent with this Shore Mortgage or the
Transaction Documents.  The Company shall deliver to Mortgagee upon Mortgagee’s
request an executed counterpart of each such Space Lease, contract, bond or
other documents.  The assignment of said Space Leases, Rents, income profits,
proceeds and cash collateral, and any of the aforesaid rights with respect
thereto and to the contracts, bonds, leases and other documents evidencing the
same, is intended to be and is an absolute present assignment from the Company
to Mortgagee and not merely the passing of a security interest.
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


 
(b) So long as there shall exist no Event of Default hereunder which has not
been waived in writing by Mortgagee, the Company shall have the right and
license to exercise all rights, options and privileges extended to the lessor
under the terms of the Space Leases, including, without limitation, the right to
collect all Rents.  The Company agrees to hold the same in trust and to use the
same, first, in payment of the Secured Obligations, second, the Taxes and
insurance premiums payable hereunder and all other charges on or against the
Mortgaged Property and, third, to the expenses of the Company’s business in or
on the Mortgaged Property.
 
(c) In the event of any such Event of Default which has not been so waived, the
right and license set forth in subparagraph (b) of this Section shall be
automatically revoked, and, thereafter, Mortgagee shall have the right and
authority to exercise any of the rights or remedies referred to or set forth
herein.  In addition, upon such an Event of Default, the Company shall promptly
pay to Mortgagee (a) all rent prepayments and security or other deposits paid to
the Company pursuant to any Space Leases and (ii) all charges for services or
facilities or for escalations which were paid pursuant to any Space Leases to
the extent allocable to any period from and after such Event of Default and any
such sums received by Mortgagee shall be applied by Mortgagee in accordance with
Section 2.4(b)(i) of the Loan Agreement.
 
(d) If the Company is not required to surrender possession of the Mortgaged
Property hereunder in the event of any such Event of Default which has not been
so waived, the Company will pay monthly in advance to Mortgagee, or to any
receiver appointed to collect same, the income, profits or proceeds received by
the Company under any of the Space Leases.
 
(e) The Company will upon Mortgagee’s request execute, acknowledge and deliver
to Mortgagee, in form approved by Mortgagee, one or more general or specific
assignments of the lessor’s interest under any Space Lease (which are consistent
with the foregoing provisions).  The Company will, on demand, pay to Mortgagee,
or reimburse Mortgagee for the payment of, all reasonable costs or expenses
incurred in connection with the preparation or recording of any such assignment.
 
(f) The Company will (i) perform or cause to be performed the lessor’s
obligations under any Space Lease, (ii) enforce the performance by the lessee
under its respective Space Lease of all of said lessee’s material obligations
thereunder and (iii) give Mortgagee prompt notice and a copy of any notice of
default, event of default, termination or cancellation sent or received by the
Company.
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


Except to the extent expressly permitted herein or under the other Transaction
Documents, the Company will not, without Mortgagee’s written consent, (i)
assign, mortgage, pledge or otherwise transfer, dispose of or encumber, whether
by operation of law or otherwise, any Space Lease or the Rents or other income
thereunder or therefrom, (ii) accept or permit the acceptance of a prepayment of
any Rents for more than one month in advance of the due dates therefor, (iii)
amend, modify, or otherwise alter any Space Lease, or (iv) cancel, terminate or
accept a surrender of any Space Lease.  The Company will from time to time,
promptly upon Mortgagee’s reasonable request, prepare and deliver to Mortgagee
such information concerning the Space Leases as Mortgagee shall request.
 
ARTICLE V
 
DEFAULTS AND REMEDIES
 
Section 5.1                       Events of Default.  Each of the following
shall constitute an Event of Default hereunder:
 
(a) the occurrence of an “Event of Default” as defined in Article 8 of the Loan
Agreement; or
 
(b) the failure of the Company to observe and perform any covenant, condition or
agreement on its part to be observed or performed in this Shore Mortgage (other
than an occurrence which may sooner constitute an “Event of Default” under the
Loan Agreement) including, without limitation, the covenants contained in
Article I herein for a period of thirty (30) days after written notice
specifying such failure and requesting that it be remedied, given to the Company
by Mortgagee, unless Mortgagee agrees in writing to an extension of such time
prior to its expiration.
 
Section 5.2                       Remedies.  Upon the occurrence of an Event of
Default, all Secured Obligations, at the option of Mortgagee, shall be
accelerated and become immediately due and payable upon notice to the
Company.  The outstanding principal amount and the interest accrued thereon of
the Secured Obligations shall be due and payable without presentment, demand or
further notice of any kind, all of which are hereby expressly waived by the
Company.  The Company will pay to Mortgagee the entire Secured Obligations or
portions thereof, as applicable, and to the extent permitted by law, the
premiums and penalties, if any, provided in this Shore Mortgage and each other
Transaction Document, as applicable, and such payment shall be applied in
accordance with Section 2.4(b)(i) of the Loan Agreement.
 
In the event of any Event of Default, whether or not an acceleration shall
occur, Mortgagee shall have the right to proceed to protect and enforce its
rights by one or more of the following remedies:
 
(a) MORTGAGEE SHALL HAVE THE RIGHT TO BRING SUIT either for damages, specific
performance of any agreement contained in any Transaction Document, or for the
foreclosure of this Shore Mortgage, or for the enforcement of any other
appropriate legal or equitable remedy.
 
(b) MORTGAGEE SHALL HAVE THE RIGHT TO OBTAIN A RECEIVER at any time after an
Event of Default, whether or not an action for foreclosure has been commenced.
Any court having jurisdiction shall at the request of Mortgagee following an
Event of Default appoint a receiver to take immediate possession of the
Mortgaged Property and to rent or operate the same as he may deem best for the
interest of all parties concerned, and such receiver shall be liable to account
to the Company only for the net profits, after application of rents, issues and
profits upon the costs and expenses of the receivership and upon the Secured
Obligations.
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


 
(c) MORTGAGEE SHALL HAVE THE RIGHT, AT ANY TIME, TO ADVANCE MONEY TO THE
RECEIVER to pay any part or all of the items which the receiver should otherwise
pay if cash were available from the Mortgaged Property and sums so advanced,
with interest (“Additional Interest”) at the per annum rate equal to the Default
Rate (as defined in the Loan Agreement) (the “Additional Interest Rate”), shall
be secured hereby, or if advanced during the period of redemption shall be a
part of the sum required to be paid to redeem from the sale.
 
(d) MORTGAGEE SHALL HAVE THE RIGHT TO COLLECT THE RENTS from the Mortgaged
Property and apply the same in the manner hereinbefore provided with respect to
a receiver.  For that purpose, Mortgagee may enter and take possession of the
Mortgaged Property and manage and operate the same and take any action which, in
Mortgagee’s judgment, is necessary or proper to collect the Rents and to
conserve the value of the Mortgaged Property.  Mortgagee may also take
possession of, and for these purposes use, any and all of the Security Interests
Property.  The expense (including any receiver’s fees, attorneys’ fees, costs
and agent’s compensation) incurred pursuant to the powers herein contained shall
be secured by this Shore Mortgage.  Mortgagee shall not be liable to account to
the Company for any action taken pursuant hereto other than to account for any
Rents actually received by Mortgagee.  Enforcement hereof shall not cause
Mortgagee to be deemed a trustee in possession unless Mortgagee elects in
writing to be a trustee in possession.
 
(e) MORTGAGEE SHALL HAVE THE RIGHT TO ENTER AND TAKE POSSESSION of the Mortgaged
Property and manage and operate the same in conformity with all applicable laws
and take any action which, in Mortgagee’s judgment, is necessary or proper to
conserve the value of the Mortgaged Property.
 
(f) MORTGAGEE SHALL HAVE ALL OF THE RIGHTS AND REMEDIES PROVIDED IN THE IOWA
UNIFORM COMMERCIAL CODE, Iowa Code Chapter 554, including the right to proceed
under the Iowa Uniform Commercial Code provisions governing default as to any
Security Interests Property separately from the real estate included within the
Mortgaged Property, or to proceed as to all of the Mortgaged Property in
accordance with its rights and remedies in respect of said real estate.  If
Mortgagee should elect to proceed separately as to such Security Interests
Property, the Company agrees to make such Security Interests Property available
to Mortgagee at a place or places acceptable to Mortgagee, and if any
notification of intended disposition of any of such Security Interests Property
is required by law, such notification shall be deemed reasonably and properly
given if given at least ten (10) days before such disposition in the manner
hereinafter provided.
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


MORTGAGEE SHALL HAVE THE RIGHT TO FILE PROOF OF CLAIM and other documents as may
be necessary or advisable in order to have its claims allowed in any
receivership, insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceedings affecting the Company, its creditors
or its property, for the entire amount due and payable by the Company under the
Secured Obligations, this Shore Mortgage and any other instrument securing the
Secured Obligations, at the date of the institution of such proceedings, and for
any additional amounts which may become due and payable by the Company after
such date.
 
Each remedy herein specifically given shall be in addition to every other right
now or hereafter given or existing at law or in equity, and each and every right
may be exercised from time to time and as often and in such order as may be
deemed expedient by Mortgagee and the exercise or the beginning of the exercise
of one right shall not be deemed a waiver of the right to exercise at the same
time or thereafter any other right.  Mortgagee shall have all rights and
remedies available under the law in effect now and/or at the time such rights
and remedies are sought to be enforced, whether or not they are available under
the law in effect on the date hereof.
 
Section 5.3                       Expenses of Exercising Rights, Powers and
Remedies.  The reasonable expense (including any receiver’s fees, attorneys’
fees, appraisers’ fees, environmental engineers’ and/or consultants’ fees, costs
incurred for documentary and expert evidence, stenographers’ charges,
publication costs, costs (which may be estimated as to items to be expended
after entry of the decree of foreclosure) of procuring all abstracts of title,
continuations of abstracts of title, title searches and examinations, title
insurance policies and commitments and extensions therefor, Torrens duplicate
certificates of title, Uniform Commercial Code and chattel lien searches, and
similar data and assurances with respect to title as Mortgagee may deem
reasonably necessary either to prosecute any foreclosure action or to evidence
to bidders at any sale which may be had pursuant to any foreclosure decree the
true condition of the title to or the value of the Mortgaged Property, and
Mortgagee’s compensation) incurred by Mortgagee after the occurrence of any
Event of Default under this Shore Mortgage and/or in pursuing the rights, powers
and remedies contained in this Shore Mortgage shall be immediately due and
payable by the Company, with interest thereon at the Additional Interest Rate,
and shall be added to the indebtedness secured by this Shore Mortgage.
 
Section 5.4                       Restoration of Position.  In case Mortgagee
shall have proceeded to enforce any right under this Shore Mortgage by
foreclosure, sale, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason or shall have been determined
adversely, then, and in every such case, the Company and Mortgagee shall be
restored to their former positions and rights hereunder with respect to the
Mortgaged Property subject to the lien hereof.
 
Section 5.5                       Marshalling.  The Company, for itself and on
behalf of all persons, parties and entities which may claim under the Company,
hereby waives all requirements of law relating to the marshalling of assets, if
any, which would be applicable in connection with the enforcement by Mortgagee
of its remedies for an Event of Default hereunder, absent this
waiver.  Mortgagee shall not be required to sell or realize upon any portion of
the Mortgaged Property before selling or realizing  upon any other portion
thereof.
 
Section 5.6                       Waivers.  No waiver of any provision hereof
shall be implied from the conduct of the parties.  Any such waiver must be in
writing and must be signed by the party against which such waiver is sought to
be enforced.  The waiver or release of any breach of the provisions set forth
herein to be kept and performed shall not be a waiver or release of any
preceding or subsequent breach of the same or any other provision.  No receipt
of partial payment after acceleration of any of the Secured Obligations shall
waive the acceleration.  No payment by the Company or receipt by Mortgagee of a
lesser amount than the full amount secured hereby shall be deemed to be other
than on account of the sums due and payable hereunder, nor shall any endorsement
or statement on any check or any letter accompanying any check or payment be
deemed an accord and satisfaction, and Mortgagee may accept any check or payment
without prejudice to Mortgagee’s right to recover the balance of such sums or to
pursue any other remedy provided in this Shore Mortgage.  The consent by
Mortgagee to any matter or event requiring such consent shall not constitute a
waiver of the necessity for such consent to any subsequent matter or event.
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


 
Section 5.7                       Mortgagee’s Right to Cure Defaults.  If the
Company shall fail to comply with any of the terms hereof with respect to the
procuring of insurance, the payment of taxes, assessments and other charges, the
keeping of the Mortgaged Property in repair, the payment and satisfaction of
Liens and encumbrances against the Mortgaged Property, the payment or
performance of the Leases, the payment of any other sum or deposit required
under this Shore Mortgage, or any other term herein contained, Mortgagee may
make advances or take other actions to perform the same without releasing the
Company from any Secured Obligations and may enter upon the Mortgaged Property
for any such purpose and take all such action thereon as Mortgagee or any of its
duly appointed agents may deem necessary or appropriate therefor.  The Company
agrees to repay upon demand all sums so advanced and all sums expended by
Mortgagee in connection with such performance, including, without limitation,
reasonable attorneys’ fees, with Additional Interest at the Additional Interest
Rate from the dates such advances are made, and all sums so advanced and/or
expenses incurred, with Additional Interest at the Additional Interest Rate,
shall be secured hereby as Secured Obligations, but no such advance and/or
incurring of expense by Mortgagee, shall be deemed to relieve the Company from
any default hereunder, or to release the Company from any Secured
Obligations.  Mortgagee shall not be bound to inquire into the validity of any
Imposition or Lien which the Company fails to pay as and when required by this
Shore Mortgage and which the Company does not contest in strict accordance with
the terms of this Shore Mortgage and the other Transaction Documents.
 
Section 5.8                       Suits and Proceedings.  Mortgagee shall have
the power and authority, upon prior notice to the Company to institute and
maintain any suits and proceedings as Mortgagee may deem advisable to (i)
prevent any impairment of the Mortgaged Property by any acts which may be
unlawful or any violation of this Shore Mortgage, (ii) preserve or protect its
interest in the Mortgaged Property, or (iii) restrain the enforcement of or
compliance with any legislation or other governmental enactment, rule or order
that may be unconstitutional or otherwise invalid, if, in the Permitted
Discretion (as defined in the Loan Agreement) of Mortgagee, the enforcement of
or compliance with such enactment, rule or order might impair the security
hereunder or be prejudicial to Mortgagee’s interest.
 
Section 5.9                       Waiver of Redemption Rights; Alternative
Foreclosure Procedures.  It is agreed that if this Shore Mortgage covers any
parcel of less than ten (10) acres of land, and in the event of the foreclosure
of this Shore Mortgage and sale of the property by sheriff’s sale in such
foreclosure proceedings, the time of one (1) year for redemption from said sale
provided by the statutes of the State of Iowa with respect to such parcel shall
be reduced to six (6) months provided Mortgagee in such action files an election
to waive any deficiency judgment against the Company which may arise out of the
foreclosure proceedings; all to be consistent with the provisions of Chapter 628
of the Iowa Code.
 
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


It is further agreed that the period of redemption after a foreclosure of this
Shore Mortgage shall be reduced to sixty (60) days if all of the three following
contingencies develop with respect to any parcel of real estate included in the
Mortgaged Property: (1) the real estate is less than ten (10) acres in size; (2)
the court finds affirmatively that the said real estate has been abandoned by
the owners and those persons personally liable under this Shore Mortgage at the
time of such foreclosure; and (3) Mortgagee in such action files an election to
waive any deficiency judgment against the Company or its successor in interest
in such action. Entry of appearance by pleading or docket entry by or on behalf
of the Company shall create a presumption that the property is not
abandoned.  Any such redemption period shall be consistent with all of the
provisions of Chapter 628 of the Code of Iowa.
 
This Section shall not be construed to limit or otherwise affect any other
redemption provisions contained in Chapter 628 of the Iowa Code.  This Section
also shall not be construed to limit Mortgagee’s right to elect foreclosure
without redemption or to elect foreclosure by nonjudicial procedure as set forth
in Chapters 654 and 655A of the Iowa Code.  The Company agrees that, in the
event of a foreclosure of the Mortgage, under any provision of Iowa law,
Mortgagee shall be entitled to sole possession and use of the Mortgaged Property
during any redemption period.
 
Section 5.10                       Application of Proceeds.  The proceeds from
the foreclosure, sale or lease or any recovery pursuant to Iowa Code Chapter 554
or hereunder shall be applied to the payment of the Secured Obligations in
accordance with the Loan Agreement if such Secured Obligations have been deemed
due and payable upon the Event of Default.  Any surplus of the proceeds shall be
paid to the Company.
 
Section 5.11                       Personal Property.  Any limitation on
recovery contained in this Shore Mortgage shall not be construed to extend to
and shall not limit recovery under any other instrument or Loan Document that
grants a security interest in personal property that is also conveyed or
encumbered pursuant to this Shore Mortgage.
 
ARTICLE VI
 
MISCELLANEOUS
 
Section 6.1                       Binding Effect; Survival; Number;
Gender.  This Shore Mortgage shall be binding on the Company and its successors
and assigns and inure to the benefit of Mortgagee and its successors and assigns
for the benefit of the Lender Group.  All representations and warranties
contained herein or otherwise heretofore made by the Company to Mortgagee shall
survive the execution, delivery and foreclosure hereof.  The singular of all
terms used herein shall include the plural, the plural shall include the
singular, and the use of any gender herein shall include all other genders,
where the context so requires or permits.
 
Section 6.2                       Severability.  The unenforceability or
invalidity of any provision of this Shore Mortgage as to any persons or
circumstances shall not render that provision unenforceable or invalid as to any
other persons or circumstances.
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


Notices.   All notices and demands required or permitted to be given to or made
upon any party hereto under any Transaction Document shall be in writing and
shall be personally delivered or sent by certified mail, postage prepaid, return
receipt requested or by a nationally recognized courier, or by telecopier, and
shall be deemed to be given for purposes of this Shore Mortgage on the day that
such writing is delivered or sent to the intended recipient thereof in
accordance with the provisions of this Section.  Notices shall be given to or
made upon the respective parties hereto at their respective addresses set forth
below:
 
If to the Company:
 
Diamond Jo, LLC
3rd Street Ice Harbor
P.O. Box 1683
Dubuque, Iowa  52004-1683
Attention: James P. Rix
Telephone: (319) 583-7005
Telecopier: (319) 557-0549
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


If to Mortgagee:
 
Wells Fargo Foothill, Inc.
2450 Colorado Avenue, Suite 3000 West
Los Angeles, California 90404
Attention: Business Finance Division Manager
 
Either party may change the address for notices by a notice given not less than
five (5) business days prior to the effective date of the change.
 
Section 6.3                       Survival of Warranties, Etc.  All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Shore Mortgage.
 
Section 6.4                       Applicable Law.  The Company and Mortgagee
agree that the rights and obligations under this Shore Mortgage regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed and construed and interpreted in accordance with the
internal laws of the State of Iowa.  All other provisions of this Shore Mortgage
shall be governed by the laws of the State of New York, without regard to
principles of conflict of laws.  In the event that any provisions or clause of
this Shore Mortgage conflict with applicable laws, such conflict shall not
affect other provisions of this Shore Mortgage which can be given effect without
the conflicting provision, and to this end the provisions of this Shore Mortgage
are declared to be severable.
 
Section 6.5                       Waiver of Jury Trial.  EACH OF THE COMPANY AND
MORTGAGEE, BY ITS ACCEPTANCE OF THIS SHORE MORTGAGE, IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS SHORE MORTGAGE AND ANY OF THE OTHER SECURITY DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
Section 6.6                       Effect.  This Shore Mortgage is in addition to
and not in substitution for any other guaranties, covenants, obligations or
other rights now or hereafter held by Mortgagee from any other person or entity
in connection with the Secured Obligations.
 
Section 6.7                       Assignability.  Mortgagee shall have the right
to assign this Shore Mortgage, in whole or in part or sell participation
interests herein, to any person obtaining an interest in the Secured
Obligations.
 
Section 6.8                       Headings.  Headings of the Sections of this
Shore Mortgage are inserted for convenience only and shall not be deemed to
constitute a part hereof.
 
Section 6.9                       Security Interest.
 
(a) An express security interest is hereby granted to Mortgagee in respect to
any part of the Mortgaged Property which under Iowa law might now or hereafter
be construed or considered as personal property or fixtures, or otherwise be
considered collateral subject to the Iowa Uniform Commercial Code, including,
without limitation, the collateral described in granting clauses (e) hereof, and
this Shore Mortgage shall constitute a security agreement in respect thereto.
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


 
 
(b) Upon the occurrence of an Event of Default hereunder in addition to the
other rights and remedies available to it, Mortgagee may exercise all other
rights and remedies with respect to such property that are available to a
secured party under the Iowa Uniform Commercial Code.  The Company agrees to pay
any reasonable attorney fees and legal expenses incurred by Mortgagee in
enforcing or protecting its rights under the security interest created
hereunder.  In the event notice of intended disposition of such property is
required by law in any particular instance, the Company agrees that notice given
in the manner and place provided in Section 6.3 hereunder and sent ten (10) days
prior to a disposition of collateral is commercially reasonable notification
within the meaning of the Iowa Uniform Commercial Code.  Information concerning
the security interests may be obtained from the Secured Party (Mortgagee) at the
address set forth in Section 6.3 hereof and the mailing address of the Debtor
(Company) is also set forth in Section 6.3 hereof.
 
(c) The Company warrants and agrees that no financing statement or security
agreement covering any of the Mortgaged Property is or will be placed on file in
any public office or delivered to any secured party except pursuant hereto,
except for Permitted Encumbrances and Permitted Liens.
 
Section 6.10                       Fixture Filing.  From the date of its
recording, this Shore Mortgage shall be effective as a financing statement filed
as a fixture filing with respect to the collateral described in the Granting
Clauses hereof which are fixtures within the meaning of the Iowa Uniform
Commercial Code, and for this purpose the name and address of the Debtor is the
name and address of the Company, as set out in Section 6.3 herein, and the name
and address of the Secured Party is the name and address of Mortgagee, as set
out in Section 6.3 hereof.  Pursuant to the provisions of Section 554.9403
subparagraph 6 of the Iowa Code, such fixture filing remains in effect until
this Shore Mortgage is released or satisfied of record or its effectiveness
otherwise terminates as to the Land.
 
Section 6.11                       Defined Terms. All capitalized terms used in
this Shore Mortgage and not defined herein shall have the meanings ascribed to
them in the Loan Agreement.
 
Section 6.12                       Discharge of Lien.  In accordance with the
Loan Agreement and upon the observance and performance of each and every
covenant and condition set forth herein and in the Loan Agreement, then and in
that case all property, rights and interest hereby conveyed or assigned or
pledged shall revert to the Company, and the estate, right, title and interest
of Mortgagee therein shall thereupon cease, terminate and become void; and this
Shore Mortgage, and the covenants of the Company contained herein, shall be
discharged and Mortgagee in such case on demand of the Company and at the
Company’s cost and expense, shall execute and deliver to the Company a proper
instrument or proper instruments acknowledging the satisfaction and termination
of this Shore Mortgage, and shall convey, assign and transfer or cause to be
conveyed, assigned or transferred, and shall deliver or cause to be delivered,
to the Mortgagor, all property, including money, then held by Mortgagee
hereunder.
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


Conflicts with Loan Agreement.  In the event of a conflict between the
provisions of the security agreement contained in the Loan Agreement and the
provisions of this Shore Mortgage, this Shore Mortgage shall govern in all
matters relating to the validity and enforceability of the Lien created hereby
on the Real Property, the Improvements, the Fixtures, the Leases and the Rents
and (except as expressly set forth to the contrary herein or in the security
agreement contained in the Loan Agreement), the security agreement in the Loan
Agreement shall govern in all other respects.
 
Section 6.13                       Shore Mortgage Absolute.  The obligations of
the Company under this Shore Mortgage are independent of the obligations of
Company under the other Transaction Documents, and a separate action or actions
may be brought and prosecuted against Company to enforce this Shore Mortgage,
irrespective of whether any action is brought against Company under such other
Transaction Documents.  All rights of Mortgagee and the mortgage, assignment and
security interest hereunder, and all obligations of Company hereunder, shall be
absolute and unconditional, irrespective of:
 
(a) any lack of validity or enforceability of any other Transaction Document or
any other agreement or instrument relating thereto;
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of Company under the other Transaction
Documents or any other amendment or waiver of or any consent to any departure
from the other Transaction Documents, including, without limitation, any
increase in such obligations resulting from the extension of additional credit
to the Company or otherwise;
 
(c) any taking, exchange, release or non-perfection of any other collateral, or
any taking, release or amendment or waiver of or consent to departure from any
guaranty, for all or any other of the obligations of the Company under the other
Transaction Documents;
 
(d) any manner of application of collateral, or proceeds thereof, to all or any
of the obligations of Company under the other Transaction Documents, or any
manner of sale or other disposition of any collateral for all or any of such
obligations or any other assets of the Company;
 
(e) any change, restructuring or termination of the corporate restructure or
existence of the Company; or
 
(f) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, the Company or a third party the Company of a security
interest or mortgage.
 
Section 6.14                       Interaction with Loan Agreement.  All terms,
covenants, conditions, provisions and requirements of the Loan Agreement are
incorporated by reference in this Shore Mortgage.  Notwithstanding any other
provision of this Shore Mortgage, the terms and provisions of this Shore
Mortgage shall be subject and subordinate to the terms of the Loan
Agreement.  To the extent that the Loan Agreement provides the Company with a
particular cure
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


or notice period, or establishes any limitations or conditions on Mortgagee’s
actions with regard to a particular set of facts, the Company shall be entitled
to the same cure periods and notice periods, and Mortgagee shall be subject to
the same limitations and conditions, under this Shore Mortgage, as under the
Loan Agreement, in place of the cure periods, notice periods, limitations and
conditions provided for under this Shore Mortgage; provided, however, that such
cure periods, notice periods, limitations and conditions shall not be cumulative
as between the Loan Agreement and this Shore Mortgage.  In the event of any
conflict or inconsistency between the provisions of this Shore Mortgage and
those of the Loan Agreement, including, without limitation, any conflicts or
inconsistencies in any definitions herein or therein, the provisions or
definitions of the Loan Agreement shall govern.
 
Section 6.15                       Indemnity.  The Company hereby agrees to
indemnify, defend and hold Mortgagee (and its directors, officers, agents and
employees) harmless from and against any and all loss, liability, damage, claim,
judgment or expense (including reasonable attorneys’ fees and expenses, bond
expenses, printing and automated document preparation and retention expenses and
other ordinary litigation expenses) incurred by it (or such director, officer,
agent or employee) in connection with the acceptance or administration of
Mortgagee’s duties under this Shore Mortgage, any action or proceeding to
foreclose this Shore Mortgage or in or to which Mortgagee may be made a party
due to the existence of this Shore Mortgage or the other Transaction Documents
or to which action or proceeding Mortgagee may become a party for the purpose of
protecting the lien of this Shore Mortgage.  All sums paid by Mortgagee to
prosecute or defend the rights herein set forth shall be deemed a part of the
Secured Obligations and shall be paid by the Company to Mortgagee within ten
(10) days after written demand, and if not paid within that period, shall accrue
interest from and including the date of disbursement or advance by Mortgagee to
and including the date of payment by the Company at the Additional Interest
Rate.
 
Section 6.16                       Mortgagee as Agent; Successor Agents.
 
(a) Agent has been appointed to act as Agent hereunder by the Lender
Group.  Agent shall have the right hereunder to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Loan Agreement, any
related agency agreement among Agent and the Lender Group (collectively, as
amended, supplemented or otherwise modified or replaced from time to time, the
“Agency Documents”) and this Shore Mortgage.  The Company and all other persons
shall be entitled to rely on releases, waivers, consents, approvals,
notifications and other acts of Agent, without inquiry into the existence of
required consents or approvals of the Lender Group therefor.
 
(b) Mortgagee shall at all times be the same Person that is Agent under the
Agency Documents.  Written notice of resignation by Agent pursuant to the Agency
Documents shall also constitute notice of resignation as Agent under this Shore
Mortgage.  Removal of Agent pursuant to any provision of the Agency Documents
shall also constitute removal as Agent under this Shore Mortgage.  Appointment
of a successor Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Agent under this Shore Mortgage. Upon the acceptance
of any appointment as Agent by a successor Agent under the Agency Documents,
that successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent as
Mortgagee under this Shore Mortgage, and the retiring or removed Agent shall
promptly (i) assign and transfer to such successor Agent all of its right, title
and interest in and to this Shore Mortgage and the Mortgaged Property, and (ii)
execute and deliver to such successor Agent such assignments and amendments and
take such other actions, as may be necessary or appropriate in connection with
the assignment to such successor Agent of the liens and security interests
created hereunder, whereupon such retiring or removed Agent shall be discharged
from its duties and obligations under this Shore Mortgage. After any retiring or
removed Agent’s resignation or removal hereunder as Agent, the provisions of
this Shore Mortgage and the Agency Documents shall inure to its benefit as to
any actions taken or omitted to be taken by it under this Shore Mortgage while
it was Mortgagee hereunder.
 


 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


 
 
(c) Each reference herein to any right granted to, benefit conferred upon or
power exercisable, exercised or action taken by “Mortgagee” shall be deemed to
be a reference to or be deemed to have been so taken, as the case may be, by
Mortgagee in its capacity as Agent pursuant to the Loan Agreement for the
benefit of the Lender Group, all as more fully set forth in the Loan Agreement.
 
ARTICLE VII
 
LOCAL LAW PROVISIONS
 
Section 7.1                       Copy.  The Company hereby acknowledges the
receipt of a copy of this Shore Mortgage, together with a copy of all other
documents executed by the Company in connection herewith.
 
Section 7.2                       Business Purpose.  The Company warrants that
the Mortgaged Property is not used for agricultural purposes as defined in Iowa
Code Section 535.13 and that the Mortgaged Property is not agricultural land as
defined in Iowa Code Section 9H.1.  Further, the Shore Mortgagor warrants that
the Mortgaged Property is not a one-family or two-family dwelling and that the
Indebtedness secured by this Shore Mortgage does not constitute a consumer
credit transaction as defined in Iowa Code Section 537.1301(ii).
 
Section 7.3                       Purchase Money Mortgage.  This Shore Mortgage
is a purchase money mortgage as defined by Iowa Code Section 654.12B.
 


ATL /1012919. 2
 


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has executed this Shore Mortgage as of the date
first written above.
 
IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.  THIS NOTICE APPLIES TO ALL AGREEMENTS ENTERED INTO TO WHICH THE
COMPANY AND MORTGAGEE ARE PARTIES.
 

 
DIAMOND JO, LLC (formerly known as
Peninsula Gaming Company, LLC)
         
 
By:
/s/M. Brent Stevens       Name: M. Brent Stevens       Title: Chief Executive
Officer          

                                                  
Attest:




 /s/Leigh K. Lanier                                                             
 
(No Seal)






S-
IOWA SHORE MORTGAGE


 
 

--------------------------------------------------------------------------------

 


STATE OF CALIFORNIA    )
                       )ss:
COUNTY OF LOS ANGELES       )
 
On this 16TH day of April, A.D., 2004 before me, a Notary Public in and for the
State of California , personally appeared  M. Brent Stevens   , to me personally
known, who being by me duly sworn did say that the person is (a) (the)   Chief
Executive Officer       of  Diamond Jo, LLC, a Delaware limited liability
company, executing the foregoing instrument, that the instrument was signed on
behalf of the said limited liability company by authority of the limited
liability company and the said   Chief Executive Officer    acknowledged the
execution of said instrument to be the voluntary act and deed of said limited
liability company by it voluntarily executed.
 




 /s/Leigh K.
Lanier                                                              
 
Notary Public in the State of  California     


S-
IOWA SHORE MORTGAGE


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Legal Description of Fee Simple Interests
 
PARCEL A
 
Lot 3 of Adams Company’s 2nd Addition in the City of Dubuque, Dubuque County,
Iowa, according to the recorded plat thereof.
 
PARCEL B
 
Lots 7 and 8 of Ice Harbor Development, in the City of Dubuque, Dubuque County,
Iowa, according to the recorded plat thereof.  Together with:
 
 
(a)
A perpetual, non-exclusive fifteen (15) foot wide maintenance easement over and
across Lot 6 in Ice Harbor Development for maintenance of Lots 7 and 8 in Ice
Harbor Development.

 
 
(b)
A perpetual, non-exclusive easement for ingress and egress to and from Lots 7
and 8 in Ice Harbor Development over and across the “Ingress-Egress Easement”
abutting the Southern terminus of Bell Street.

 
 
(c)
A perpetual, non-exclusive easement for ingress and egress to Lots 7 and 8 in
Ice Harbor Development over and across Lots 6 and 10 in Ice Harbor Development,
all as shown on the final plat of Ice Harbor Development, in the City of
Dubuque, Iowa, filed as Instrument No. 6167-95 in the office of the Dubuque
County Recorder.

 
PARCEL C
 
Lot 1 of Adams Company’s 1st Addition in the City of Dubuque, Dubuque County,
Iowa, according to the recorded plat thereof.
 
PARCEL D
 
Lot 1 in Adams Company’s 3rd Addition in the City of Dubuque, Dubuque County,
Iowa, according to the recorded plat thereof.
 


ATL /1012919. 2
A-1




 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
The Leases and the Real Property
 
Subject to Leasehold Interests
 
Lots 5 and 6 of Ice Harbor Development in the City of Dubuque, Iowa.
 




ATL /1012919. 2
B-1




 
 

--------------------------------------------------------------------------------

 

